Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 11-12-2018. It is noted, however, that applicant has not filed a certified copy of the CN20181337661.8 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
structure applicant is attempting to claim as it seems that the language is somewhat a translation from the foreign language that is hard to follow.
	With respect to claim 1, what is “m set” and “n types plates”? the terms “m” and “n”, without anymore, are mere letters that each has no apparent structure.  To what “positive integer greater than 2 or equal to 3” the claim referred to? What is “kth type of splicing plates”. What is “waist length of the kth type”?   
	These are mere examples and the claim need to recite a specific structure of applicant’s claimed invention.
	In addition, the limitations, “being pasted or absorbed on a carrier”, does not regard as the “carrier” part of the device as such limitations not positively claiming the carrier as part of the device.
	With respect to claim 2, what is “a regular polygonal plates”?
	With respect to claim 4, as mentioned above since the carrier was not positively claimed, there is no “the carrier” to fixed the splicing plate to.
	With respect to claim 7, what is “color depth”? what is color depth of the k-1th type”?
	With respect to claim 8, it is unclear if “2-6 sets” is a range or number of sets of the geometric splicing device.  A structure, i.e. a set, need to be claimed as “a number” not as a range, and it is unclear if the splicing units are for such range or to a specific set.
 	Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moriyasu US 9,443,444 (“Moriyasu”).
	As per claim 1, A geometric pattern splicing device for assisting teaching (figure plates 10 to be pasted, placed upon plate member 4)(Figs. 1-22; 1:63-3:46 and 4:43-12:63), comprising: m sets of splicing units, wherein each set of splicing units contains n types of splicing plates (figure plate set 10 of plate units 1-2-3 of polygonal shapes)(Figs. 1-22; note at least 4:60-6:63 regarding the sets/units of figures plates of polygonal shapes) and the splicing plate (of plates 1-2-3) is made of a pasteable material or a magnetic structure so that the splicing plate (1-3) is capable of being pasted or adsorbed on a carrier (the set of figure plates is nested, pasted within member 4)(4:43-5:41; note Figs. 1-4 and 15-22 as the set of plates 10 (i.e. figure plates 1-2-3 are pasted-absorbed on member 4) ; where m is a positive integer greater than or equal to 2, and n is a positive integer greater than or equal to 3; the splicing plate is an isosceles triangle, the same set of splicing plates (the figure plates are isosceles triangle)(3:5-35 and at least 6:30-7:51; note at least Figs. 3-8) are similar triangles (Figs. 3-8), the apex angles of the splicing plates are unequal in any two sets, and the bottom lengths of the ath type of splicing plates are equal; in the same set of splicing units, when the apex angle of the splicing plate is equal to 60º, the area of the kth type of splicing plates is equal to three times the area of the k-Ith type of splicing plates , and when the apex angle of the splicing plate (1) is greater than or less than 60º, the waist length of the kth type of splicing plates (1) is equal to the bottom length of the k-Ith type of splicing plates (1), where a E {1, 2, -.., n}, k E {2, 3, ..., n}(the isosceles triangle having an angle of 60º (e.g. Figs. 2, 3, 5 and 15; also 6:30-42); the set of isosceles triangle and other polygonal shapes, are used together to form learning shapes as the figures plates 1-3 are position within the member; again note Figs. 1-4 and 15-22 (see also some examples as discussed in 6:30-41 (e.g. Fig. 3); 7:26-36 (Fig. 5) and 8:26+, as Moriyasu provide details regarding different examples of teachings of utilizing the set of figure plates to be position in the correct position, i.e. with the corresponding apex, within the carrier/member 4).
	As discussed above the examiner is unclear what specific structure applicant is sought to claim by such confusing language and to the best of his understanding the examiner construed such limitations as anticipated by Moriyasu as set forth above.
	Thus, the examiner construed Moriyasu’s figure plates 1-3 to include the same number of set/units of the splicing plates as claimed (i.e. kth type set and k-1th type set) with the same apex, widths and angle as claimed.  
	In addition, it also should be noted that a set can be construed as two isosceles triangle (or other shape) within each set of figures plates as shown in at least in Fig. 1.  As clearly shown in Fig. 1, each one of the figure plates 1-3 includes more than 10 isosceles triangle/polygonal shapes.   Accordingly, in the broadest and most reasonable manner two-there first pieces construed as the kth type figure plates (i.e. splicing plates) whereas the other pieces as the k-1th figure plates.   
	If there is any doubt regarding such interpretation, the examiner takes the position that it would have been obvious to form Moriyasu’s figure set plates 1-3 with different plates (i.e. kth type plates set and k-1th typ plates) with such apex, width, and angle as claimed for the reasons suggested by Moriyasu to utilize any figure plate as any suitable isosceles triangle, and while position adjacent to each other (with such apex and waist length) the sets of figure plates are design for forming a polygonal shape for learning and education purposes. 
	 In that regard attention to 3:5-14” It is preferred that a point of contact of apexes of the group of figure plates is located at a center of the circular concave portion when the regular polygon is formed on the circular concave portion by combining the group of figure plates. By the above configuration, the figure plates can be combined based on the center of the circular concave portion. Therefore, the user can easily combine the figure plates. In addition, the user becomes conscious of combining the figure plates so that the circular concave portion becomes the center. Therefore, the user can easily remember the arrangement of the figure plates. Thus, the learning effect is improved.”
	Or as stated in 12:31-37” Although the figure plate set can be formed only by one of the groups of figure plates selected from them, the figure plate set can be also formed by any two groups of figure plates or all three groups of figure plates. Other groups of figure plates can be added in addition to the above described groups of figure plates. When a plurality of groups of figure plates is used, the groups of figure plates are stored on the concave portion 5 in a stacked state.”
	Accordingly, a skilled artisan would have appreciated that it would have been obvious to include such splicing units/set (i.e. kth type and k-1th type) with such apex and waist length as claimed within Moriyasu for improving learning effect while utilizing the different figure plates sets to be placed in a “correct manner” within the carrier to form a polygonal shape.    
	As per claim 2, with respect to further comprising a plurality of regular polygonal plates, each of which has a side length equal to the bottom length of the ath type of splicing plates, note Figs. 1-22 in conjunction to at least 4:43-7:58 regarding the different polygonal plates that are paste/place upon the carrier/member 4.  The “other polygonal plates”, i.e. not consider as the splicing plate (i.e. isosceles triangle) are construed as such plurality of regular polygonal.  Note at least Figs. 1-4 and 15-22 as the use of polygonal shape having an equal bottom while the plates are placed within the carrier/member (again note 8:26+ as the number of examples of utilizing Moriyasu’s plates). 

	As per claim 3, although Moriyasu is not specific regarding further comprising a plurality of diamond plates having a side length equal to the bottom length of the ath type of splicing plates, Moriyasu discloses that such shapes are well known (1:27-42).
	A skilled artisan would have determined that such modification to Moriyasu would have been a combination of prior art elements according to known methods to yield
predictable results including known shapes to help a user to deepen its understanding of geometric shapes as suggested by Moriyasu (1:56-60). 
	As per claim 4, with respect to wherein the splicing plate is made of paper, note 12:50-52.
	With respect to and the splicing plate is fixed on the carrier by an adhesive applied on one side,  although Moriyasu is not specific regarding the use of adhesive such modification would have been obvious as utilizing any known fastening means to insure that the plates are firmly and securely place/paste upon the carrier/plate.
	As per claim 7, with respect to wherein one side of each set of splicing plates is coated with a different color, and the color depth of the kth type of splicing plates in the same set is smaller than the color depth of the k-lth type of splicing plates, note 3:36-45 and 12:38-45 as well as Figs. 3, 17 and 19 as different color of the plates.
	As per claim 8, with respect to wherein there are provided with 2-6 sets of splicing units, and the apex angles of each set of splicing plates (1) are 120º, 108º, 90º, 60º, 45º, and 36º, respectively, note Figs. 2, 3, 5-9, 13, 16, 20 and 22 regarding such angles; see also 7:51-10:46 as the examples of the polygonal shapes including such angles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu as applied to claim 1 above, and further in view of Cloud US 7,686,616 (“Cloud”).
	As per claim 5, Moriyasu discloses further comprising a carrier (4) for carrying and splicing the splicing plate (plate sets 1-3)(Figs. 1-4 and 15-22; 4:43-55). 
	Moriyasu is not specific regarding wherein the splicing plate is provided with a magnetic structure comprising a first magnetic member on the splicing plate and a second magnetic member on the carrier, and the first magnetic member and the second magnetic members are attracted to each other.
	However, the use of magnetic means to magnetically coupled splicing plates to a carrier is well known in the art as taught by Cloud (magnetic working surface 14 (carrier) to magnetically receive isosceles triangles segments 20a+)(Figs. 3-5; 6:22-39; 7:28-40; 8:16-31, 8:65-9:9 and 10:9-60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Moriyasu’s wherein the splicing plate is provided with a magnetic structure comprising a first magnetic member on the splicing plate and a second magnetic member on the carrier, and the first magnetic member and the second magnetic members are attracted to each other as taught by Cloud for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of utilizing a well-known connecting means allowing a firm a sturdy connection between the plates and the carrier yet allow easy removable therefrom. 
	As per claim 6, with respect to wherein the first magnetic member is provided as a magnet and is located inside the splicing plate, and the second magnetic member is an iron layer provided on the carrier note Cloud’s Figs. 3-5; 6:22-39; 7:28-40; 8:16-31, 8:65-9:9 and 10:9-60.
	In addition, with respect to position of the magnetic means, it is noted that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Accordingly, a skilled artisan would have determined that the position of the magnet means is merely a matter of obvious engineering choice that would have not altered the structure and function of the magnet to coupled, attract to each other while the plates are on the carrier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of reference cited upon the 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        1/7/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711